STEPHAN, Judge,
concurring.
Although I concur with the majority’s result, I do so for the following reason. Section 287.215 specifies that:
“no statement in writing made or given by an injured employee, whether taken and transcribed by a stenographer, signed or unsigned by the injured employee, or any statement which is mechanically or electronically recorded, or taken in writing by another person, or otherwise preserved, shall be admissible in evidence, ... unless a copy thereof is given or furnished the employee, ... within fifteen days after written request for it by the injured employee....”
Black’s Law Dictionary defines “statement” as: “[a]n oral or written assertion, or nonverbal conduct of a person, if it is intended by him as an assertion. ” Black’s Law Dictionary 1408 (Sixth ed. 1990). I have no reservation in finding the videotape was nonverbal conduct. However, there is no indication that Employee, who was unaware that his Employer’s agent was videotaping him, intended such conduct to be an assertion. It, therefore, does not constitute a statement as contemplated by Section 287.215.
I, therefore, concur in the result only.